—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered July 28, 1995, convicting defendant, after a jury trial, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The inappropriate, but innocuous, comment by the court that defendant challenges on appeal was not an instruction to the jury on the law, did not invite the jury to speculate that certain portions of the charge were more important than others in their deliberations, and could not have caused any prejudice to defendant. The court’s supplemental instructions were meaningful responses to the jury’s inquiries (see, People v Malloy, 55 NY2d 296, 301). Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.